DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/25/21 has been entered.  Claims 1- 2 and 11 are amended.  Claims 12- 14 are added.  Claims 1- 14 are pending and being addressed by this Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the plurality of grooves includes a first groove and a second groove separate from the first groove in a circumferential direction of the distal end cover, the first groove has a first surface, the first surface having a first chamfering amount, the second groove has a second surface, the second surface having a second chamfering amount that is smaller than the first chamfering amount. 
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the first surface and the second surface are provided in a same corresponding position in the first groove and the second groove, respectively, and a portion of the second surface of the second groove has an inclination or a length that is different from the first surface.
The closest cited prior art of record, Kobayashi et al. (JP 2006-314714 A), cited in the Non-Final Office Action, mailed 3/26/21 has symmetrical grooves in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771